Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Plan Administrator Acxiom Corporation Retirement Savings Plan: We consent to the incorporation by reference in the registration statements (No. 333-158005, 333-57470, and 333-136919) on Form S-8 of Acxiom Corporation, of our report dated June 22, 2015, with respect to the statements of net assets available for benefits of the Acxiom Corporation Retirement Savings Plan as of December 31, 2014 and 2013, the related statement of changes in net assets available for benefits for the year ended December 31, 2014, and the supplemental schedule H, line 4i - schedule of assets (held at end of year) as of December 31, 2014, which report appears in the December 31, 2014 annual report on Form 11-K of the Acxiom Corporation Retirement Savings Plan. Dallas, Texas June 22, 2015
